People v Montgomery (2014 NY Slip Op 06917)
People v Montgomery
2014 NY Slip Op 06917
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


4445/02

[*1]13216 The People of the State of New York, Respondent,
vRobert Montgomery, Defendant-Appellant.
Richard M. Greenberg, Office of the Appellate Defender, New York (Molly Booth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.
Judgment of resentence, Supreme Court, New York County (Ronald Zweibel, J.), rendered July 16, 2010, resentencing defendant, as a second violent felony offender, to a term of 10 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK